Citation Nr: 1604121	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  06-10 875A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been submitted, sufficient to reopen a previously denied claim of service connection for tinnitus.

2. Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Donald G. Fernstrom, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In an April 2013 Board decision, the Board denied service connection for bilateral hearing loss and for diabetes mellitus, as well as a higher rating for hypertension.  (The Veteran perfected his appeal of the tinnitus issue in April 2013, but the RO did not certify the matter to the Board until after the April 2013 Board decision.)  The Veteran appealed the April 2013 Board decision to the U.S. Court of Appeals for Veterans Claims (Court), and in an October 2014 memorandum decision, the Court vacated and remanded the Board's decision as to the hearing loss issue; the Court affirmed the Board's decision as to the diabetes and hypertension issues. 

The issues of entitlement to service connection for bilateral hearing loss, and for tinnitus on a de novo basis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A May 2010 Board decision denied service connection for tinnitus.  

2. Evidence submitted since the May 2010 Board decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus.  





CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by the Board is final as of the date stamped on the face of that decision.  38 C.F.R. §20.1100 (2015).  A final Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered, unless new and material evidence is presented or secured with respect to the disallowed claim.  38 U.S.C.A. § 7105(c) (West 2014).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015); see also shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In May 2010, the Board issued a decision in which it denied entitlement to service connection for tinnitus, on the basis that there was insufficient evidence of record to support granting service connection on either a direct basis, or as secondary to the Veteran's service-connected hypertension.  Specifically, the Board found that VA medical opinions arguing against service connection were more probative than private medical opinions submitted by the Veteran.  Accordingly, the Board decision became final.  

The Veteran did not file an appeal with the Court of Appeals for Veterans Claims (Court).  The Veteran did file a motion to reconsider with the Board, which was denied in July 2010.  In July 2012, the Veteran again filed a motion to reconsider the May 2010 denial of service connection.  In August 2012, that motion was again denied by the Board.  

In August 2010, the Veteran filed a claim with the RO to reopen the previously denied claim of entitlement to service connection for tinnitus.  Shortly thereafter, the Veteran submitted additional evidence associated with that claim, including letters and documents from at least two private physicians which opine that his tinnitus is likely related to his elevated blood pressure.  An additional letter, from a third private physician, dated in May 2014, also opines in favor of service connection, although on a direct basis.   

Upon further review, the Board is satisfied that the Veteran has submitted new and material evidence sufficient to reopen the prior final decision.  As stated above, new and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

In the instant case, the reason the Veteran's claim was denied in May 2010 was because a medical nexus could not be established between the Veteran's presently diagnosed tinnitus, and either his in-service noise exposure, or his service-connected hypertension.  However, the Board finds that the medical opinions submitted since that denial are both new, in that they were not associated with the file at the time of the initial denial of benefits, and material because they opine in favor of a medical nexus to both in-service noise exposure and his service-connected cardiac conditions.  While these medical opinions may not eventually serve to completely substantiate the claim of service connection for tinnitus, they at least qualify as new and material evidence sufficient to reopen the prior final decision.

Accordingly, the Board finds that new and material evidence has been submitted and the claim for service connection for tinnitus is reopened.  


ORDER

The claim of service connection for tinnitus is reopened; to this limited extent, the appeal is granted.  



REMAND

In June 2014, the Veteran's representative submitted a letter in which he specifically requested a videoconference hearing in connection with the claim seeking service connection for tinnitus.  A hearing on appeal will be granted if an appellant or an appellant's representative acting on his behalf expresses a desire to appear in person.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).  Because the Veteran's representative requested that a hearing be held via videoconference, the Board finds that a remand is necessary so that the RO may schedule the requested hearing.  38 C.F.R. § 20.704 (2015).

Turning to the claim seeking service connection for hearing loss, the Court, in the October 2014 memorandum decision, determined that the Board erred in concluding that VA had complied with the remand instructions of a November 2011 Board remand.  The Court noted that the remand specified that the Veteran undergo a VA audiological examination, but that instead the audiologist who evaluated the Veteran previously simply wrote an addendum opinion in April 2012, rather than examine the Veteran.  The Court also suggested that the opinion provided by the April 2012 audiologist was itself inadequate.  The Court directed the Board to remand for VA to obtain a new examination addressing the specific directives in the Board's November 2011 remand order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination, preferably by an examiner who has not previously examined the Veteran in connection with the current appeal, to assess the current nature and etiology of his bilateral hearing loss; and the nature and etiology of his claimed tinnitus.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  

The VA examiner is requested to provide an opinion with supporting clinical rationale as to whether the Veteran's current hearing loss disability is at least as likely as not (50/50 probability or better) caused by, or otherwise related to his in-service noise exposure from weapons fire in performance of his duties as a military policeman.  For the purposes of this opinion, the examiner should assume that the Veteran was in fact exposed to acoustic trauma as he so asserts.  The examiner is requested to specifically comment upon the results of each audiometric test in the Veteran's service treatment records, and the relevance, if any, of any auditory threshold shift documented therein.  If the examiner finds no hearing loss in service, he/she must address whether any current hearing loss is attributable to in-service noise exposure on the basis of a delayed onset theory of causation.  

The examiner is also requested to provide an opinion with supporting clinical rationale as to whether any current tinnitus, to include unilateral pulsatile tinnitus and bilateral swishing tinnitus, is at least as likely as not etiologically related to service, including to his in-service noise exposure from weapons fire in performance of his duties as a military policeman.  For the purposes of this opinion, the examiner should continue to assume that the Veteran was in fact exposed to acoustic trauma as he so asserts.  The examiner should also provide an opinion with supporting rationale as to whether the Veteran's claimed tinnitus, including any unilateral pulsatile or bilateral swishing tinnitus, was caused or aggravated by the Veteran's service-connected cardiac disorders, including hypertension or coronary artery disease.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should cite to the specific evidence in the record used to support his or her findings and opinions.  A report should be prepared and associated with the Veteran's VA claims folder.  

2.  Thereafter, readjudicate the issues on appeal.  If the benefits sought remain denied, issue the Veteran and his representative a supplemental statement of the case and afford an appropriate time to respond.  

3.  Thereafter, schedule the Veteran for a Board videoconference hearing.  A copy of the letter advising the Veteran of the time and place to report should be associated with the claims file.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


